OPINION OP THE COURT. PER CURIAM  1 The petitioner was arrested and is being held in custody by the Sheriff of Union County, for an alleged violation of Chapter 78, Laws 1913. The Act provides for the holding of elections in districts in the state, upon the question of the prohibition of the sale of intoxicating liquors therein. Section 3 of the Act proMbits the holding of any such election within two months preceding any other election. . The election in this case was held on the 21st day of November, 1914, which was within sixty days next preceding the biennial election for justices of the peace and constables in all of the-precincts of the state, as provided'for in Section 3224, C. L. 1897. By reason of the prohibition of the Act of 1913, this election was absolutely null and void. It follows that the petitioner is not, and cannot be, charged with a violation of Chapter 78, Laws of 1913,, supra. For the reasons stated, the petitioner will be discharged.